Citation Nr: 0022822	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a blocked ureter.

3.  Entitlement to service connection for painful joints.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1994.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO) which, in pertinent part, granted service 
connection and assigned noncompensable disability evaluations 
for cervical dysplasia and bilateral pes planus with heel 
spurs.  Service connection for an eye disability, a blocked 
ureter, painful joints and a low back disability were denied.

The veteran presented testimony as to these issues at a 
personal hearing held by a Member of the Board at the local 
VARO in December 1997.

By decision issued in December 1999, the Board granted 
entitlement to a 10 percent disability evaluation for 
cervical dysplasia.  However, entitlement to a compensable 
disability evaluation for bilateral pes planus was denied.  
The veteran's claims for service connection were remanded to 
the RO for issuance of a supplemental statement of the case 
insofar as additional evidence pertaining to these issues had 
been received.

The RO thereafter confirmed and continued the denial of the 
veteran's service connection claims in a February 2000 
supplemental statement of the case.

This case has now been returned to the Board for appropriate 
disposition.


REMAND

A preliminary review of the record indicated that the Board 
Member who conducted the 1997 personal hearing has since 
retired.  As such, a June 2000 letter from the Board to the 
veteran informed her that she had the right to another 
hearing before a Member of the Board.  See 38 C.F.R. § 20.707 
(1999).  In August 2000, the veteran indicated that she 
desired another hearing before a Member of the Board at the 
local VARO (Travel Board hearing).

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule her for a hearing 
before a Member of the Board so that she 
may present 'additional' testimony with 
respect to her appeal.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


